Title: To James Madison from William Lee, 25 July 1805 (Abstract)
From: Lee, William
To: Madison, James


          § From William Lee. 25 July 1805, Bordeaux. “Mr. John Erving of Boston, is desirous of being appointed Consul for the Port of Bilboa in Spain, and has shewn me a letter from his relation James Bowdoin, containing an extract from one which, that gentleman, has written to the President of the United States on the subject.
          “Presuming that testimonials respecting candidates for public office are acceptable to you, I have taken the liberty to mention, that I have known Mr Erving from my youth, to be a very honest, honourable man. His connections are very respectable, and having been educated at Cambridge University and regularly bred a merchant he is every way qualified to discharge the duties of such an office. Should there be other applicants for this place perhaps Mr Ervings having a family of Children in Boston to support will have some weight in his favor, and if he succeeds in his wishes I am persuaded he will conduct in such a manner as to merit the approbation of his Government.”
        